                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                  )
 JOSEPH Di BIASE, JOHN                            )
 PRODORUTTI, DAVID BRASS, RON                     )
 BEEGLE, DAVID BOBCOCK and CARL                   )
 VAN LOON as individuals, on behalf of            )
 themselves and all persons similarly             )
 situated, and INTERNATIONAL UNION,               )
 UNITED AUTOMOBILE, AEROSPACE                     )
 AND AGRICULTURAL IMPLEMENT                       )
 WORKERS OF AMERICA, UAW,                         )           File No. 3:14-cv-656-RJC-DSC
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )
                                                  )
 SPX CORPORATION,                                 )
                                                  )
        Defendant.                                )
                                                  )

                                             ORDER

       THIS MATTER is before the Court on “Plaintiffs’ Second Motion to Amend the

Scheduling Order” (document #109) and “Defendant SPX Corporation’s Motion to Compel”

(document #112), as well as the parties’ briefs and exhibits.

       For the reasons set forth in their briefs, “Plaintiffs’ Second Motion to Amend the

Scheduling Order” (document #109) is granted. Plaintiffs’ expert reports are due on January 10,

2020. Defendant’s expert reports are due on February 10, 2020.

       For the reasons set forth in its briefs, “Defendant SPX Corporation’s Motion to Compel”

(document #112) is granted. Within fifteen days of the date of this Order, Plaintiffs shall fully

respond to Defendant SPX’s Second Discovery Requests.

       The parties shall bear their own costs at this time.
       The Clerk is directed to send copies of this Order to the parties’ counsel and to the

Honorable Robert J. Conrad, Jr.

       SO ORDERED.
                                  Signed: January 7, 2020




                                                  2
